United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                        July 23, 2008



By the Court:

UNITED STATES OF AMERICA,                        ]   Appeal from the United
        Plaintiff-Appellee,                      ]   States District Court for
                                                 ]   the Northern District of
No. 07-3867                        v.            ]   Illinois, Eastern Division.
                                                 ]
JOHNNY J. GRAYSON,                               ]   No. 04 CR 964
        Defendant-Appellant.                     ]
                                                 ]   Joan B. Gottschall,
                                                 ]        Judge.



        Upon consideration of the AGREED MOTION TO CORRECT ERROR, filed on
 July 21, 2008, by counsel for the appellee, 

       IT IS ORDERED that the motion is GRANTED. In line 13 of the full paragraph of
page 4 of the July 18, 2008 order, the reference to “Sanders’s” shall be replaced with
“Grayson.” In the next sentence “Sanders’s” shall be replaced with “Grayson’s.”